Case: 1:15-cv-05781 Document #: 415 Filed: 05/22/19 Page 1 of 1 PageID #:16740

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Federal Trade Commission, et al.
                                         Plaintiff,
v.                                                         Case No.: 1:15−cv−05781
                                                           Honorable Gary Feinerman
Lifewatch INC., et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 22, 2019:


        MINUTE entry before the Honorable Gary Feinerman: Motion hearing held.
Plaintiffs' renewed agreed motion for a stay [412] is granted. The 7/8/2019 final pretrial
conference and 7/15/2019 bench trial [388] are stricken. All pending motions in limine
[369], [370], [371], [372], [373] and [374] are denied as moot. Status hearing set for
7/1/2019 at 9:30 a.m. Any party wishing to appear telephonically should make advance
arrangements with the Courtroom Deputy. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
